Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/13/2020 in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a spring element is arranged in a water reservoir between the tank lid and the piston.”  Page.8. para.0037, the specification discloses piston and spring in the water tank; it is unclear that a water reservoir includes the water tank has piston and spring or a water reservoir other than the water tank has piston and spring or a water reservoir is same as the water tank disclosed in claim 1. For the purpose of examination, “a water reservoir” is interpreted as same water tank disclosed in claim 1. Correct limitation if there is different meaning of a water reservoir.

	
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crivellin US 2007/0,277,676.

1. A device for preparation of a hot beverage (fig.1-15) comprising a water tank (fig.15,60; cylinder), a flow heater (fig.15, 48; heat exchanger) and a brewing device (fig.15, 44; a dispensing unit), the water tank having a connection element (fig.15, 58; connection element) for cold water, wherein the water tank is fluidly connected to the flow heater, so that the flow heater can be filled with the cold water from the water tank (fig.15, 54; connection element(54) interposed between cylinder and heat exchanger, so cylinder is fluidly connected to the heat exchanger, and heat exchanger can be filled water from cylinder) wherein the water tank comprises a tank bottom, a tank jacket and a tank lid (fig.15, 60; cylinder includes bottom, two sides of wall and lid at the top of cylinder), wherein a piston (fig.15, 62; piston) in the water tank is movable between a top dead center and a bottom dead center (fig.15, 62; page.3; para,0052; top dead center and bottom center are the position of piston reach at the top of cylinder nearby lid and at the bottom of cylinder), wherein the water tank contains a filling space for the cold water (fig.15, 78; second chamber of cylinder as a filling space for water), which is arranged between the piston and the tank bottom when the piston is not located in the bottom dead center (fig.15, 78; second chamber of cylinder as a filling space for water when piston at raised state, the second chamber arranged between the piston and the cylinder bottom), wherein the filling space is fluidly connected to the flow heater, the flow heater can be filled with the cold water from the filling space, so that a quantity of water corresponding to the filling space can be fed into the flow heater (fig.15, 54; connection element(54) interposed between second chamber of cylinder and heat exchanger, so second chamber of cylinder is fluidly connected to the heat exchanger, and exchanger can be filled a quantity of water from the second chamber of cylinder).

2. The device of claim 1, wherein one of the connection element or an inlet conduit for filling the filling space with the cold water is arranged upstream of the filling space (fig.15, 58; connection element(58) is arranged upstream of the second chamber of cylinder as a filling space; fig.15, 80; duct as inlet conduit is also arranged upstream of the second chamber of cylinder).

3. The device of claim 2, wherein a check valve is arranged in the connection element or in the inlet conduit (fig.15, 82 – a non-return valve inside of inlet conduct to prevents water return back to inlet conduct when piston compress water; 72 - a non-return valve inside of connection element to prevents water return back to sperate water tank when piston compress water).

7. The device of claim 1, wherein a piston rod is provided and the piston is attached at a lower end of the piston rod (fig.15. 62; piston is attached at lower end of the piston rod; see figure 15 below where the examiner labeled originally not labeled lower piston rod).

8. The device of claim 7, wherein the piston rod comprises an upper end (see figure 15 below where the examiner labeled originally not labeled upper piston rod), which is connected to a swivel lever in such a way that the piston rod can be moved relative to the water tank by actuating the swivel lever ((fig.15, 62 – lever; page.3, para.0052; piston is able to raise and lower by swivel lever).

14. The device of claim 1, wherein the device comprises a steam generating device for generating steam (fig.15, 14 - boiler and 25 - steam outlet).

15. The device of claim 1 comprising a water reservoir (fig.15, 34 – water tank and 60 - cylinder) comprising the water tank (fig.15, 46; cylinder)  and a pressure vessel or a water supply line (fig.15, 40 – outlet pipe; examiner note, element “A” - the water tank, element “B” – a pressure vessel, element “C” – a water supply line, therefore, claim 15 is interrelated as a water reservoir comprising A and C).








Crivellin figure 15:

    PNG
    media_image1.png
    738
    545
    media_image1.png
    Greyscale
										
				Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivellin US 2007/0,277,676 in view of Shrader US 2013/0,243,919.

Crivellin teaches the invention as discussed above, but is silent on brewing valve (claim 4), valve body, valve rod and valve lever (claim 6).

Shrader teaches:	

4. The device of claim 1, wherein the brewing device (see Crivellin, fig.15, 44; a dispensing unit) includes a brewing valve (see Shrader, fig.2, 53; a drain or liquid release outflow valve 53).

6. The device of claim 4, wherein the brewing valve comprises a valve body (see Shrader, fig.4, 56) and a valve rod (see Shrader figure 2 below where the examiner labeled originally not labeled valve rod), wherein the valve rod can be connected to a lever (see Shrader figure 2 below where the examiner labeled originally not labeled valve lever) which can be operated manually by a user to set a desired flow in the brewing device (see Shrader, page.2-3, para.0019; it would be obvious for a desired flow via outflow valve into cap member(fig.2,21)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Crivellin by using liquid release outflow valve with lever to obtain a desired flow as taught by Shrader because the liquid release outflow valve 53 is of a type that is opened and closed manually or is opened in response to a non-pressure event or in addition to a pressure event (page.2-3,0019). It beneficially for user to manually add more hot water increase pressure for provide high quality of brewing. 

Shrader Fig.2:

    PNG
    media_image2.png
    651
    639
    media_image2.png
    Greyscale


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivellin US 2007/0,277,676 in view of Shrader US 2013/0,243,919 in further view of Kuempel US 2015/0,201,796.

Crivellin in view of Shrader teaches the invention as discussed above, but is silent on pressure sensor (claim 5).

Kuempel teaches:
5. The device of claim 4, wherein the brewing valve comprises a pressure sensor (page.18, 0136; pressure sensor) or a pressure sensor is arranged downstream of the brewing valve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Crivellin in view of Shrader by using pressure sensor as taught by Kuempel in order to monitoring the pressure inside of brewing device. Disposing pressure sensor within brewing chamber is able to determine a pressure within the brew chamber during a brewing event and aid the user in maintaining a proper pressure (specified in the selected brew recipe) within the brew chamber (page.18,0136).  	

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivellin US 2007/0,277,676 in view of Besora US 2012/0,017,767.

Crivellin teaches the invention as discussed above, but is silent on rack (claim 9), gear (claim 10), gear is in engagement with rack (claim 10).

Besora Teaches:
9. The device of claim 7, wherein the piston rod (see Crivellin, fig.15,62) comprises an upper end (see Crivellin fig.15 examiner annotated above upper piston end) which contains a rack (see Besora, fig.5, 18; rack).


10. The device of claim 8, wherein the swivel lever (see Crivellin, fig.15, 64) contains a gear (see Besora, fig.5, 17; gear wheel).

11. The device of claim 10, wherein the gear is in engagement with a rack (see Besora, fig.5, 17 and 18 are engaged together).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Crivellin by engaging rack and gear wheel at end of rod as taught by Besora in order to moving the rod up and down by lever. Rack is well known that enable to covert rotary motions occur with cylindrical gears to a linear motion, therefore, it is easy to set initial position of the lever with according to tooth on rack and gear wheel to limited swivel angle of lever or move distance of piston, thereby satisfying any design requirement for beverage device.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivellin US 2007/0,277,676 in view of Besora US 2012/0,017,767 and in further view of Neeser US 20210387759.

Crivellin in view of Besora teaches the invention as discussed above, but is silent on tooth rocker.

Neeser teaches:
12. The device of claim 11, wherein a tooth rocker (see Neeser, fig.3, 25 lever element includes two sides tooth element 26 and 28 are able to connect to the other tooth elements) is arranged between the gear and the rack to transmit a movement from the gear to the rack (see Besora rack and gear discussed above; lever element (Neeser) between gear and rack (Besora) enable to transmit a movement from gear to the rack).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Crivellin in view of Besora by using lever element includes two sides tooth element as taught by Neeser in order to providing leverage and friction between rack and gear that easier for user pull or push lever. In this case, lever has resistance from water to operate lever, it is harder for user who doesn’t have strength to pull or push the lever, however the lever element between gear and rack will increase friction among teeth of gear and rack, and reduce the resistance from water because of lever principle that make lever easier to pull or push by user.    

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Portell FR 1174038.

1. A device for preparation of a hot beverage (fig.1-3) comprising a water tank (fig.1, 30; cylinder), a flow heater (fig.1, 1-boiler with heater (20); page.1, para.0001-0002(see IDS cited by applicant with translation); lever controls both piston at the same time, same amount of water refill the boiler from water tank (piston on the left side) when boiler dispenses water to brewing device via piston vessel (piston the right side) is surrounded by boiler, therefore, the boiler with heater is flow heater), and a brewing device (fig.1,23; a frustoconical bowl), the water tank having a connection element (fig.1,40; valve inside of water pipeline) for cold water, wherein the water tank (fig.1,30) is fluidly (fig.1,44; conduit) connected to the flow heater (fig.1, 1-boiler with heater (20)), so that the flow heater can be filled with the cold water from the water tank wherein the water tank comprises a tank bottom (see Portell figure 1 below where the examiner labeled originally not labeled tank bottom); a tank jacket (see Portell figure 1 below where the examiner labeled originally not labeled tank jacket) and a tank lid (fig.1, 34), wherein a piston (fig.1, 31; piston) in the water tank is movable between a top dead center and a bottom dead center (fig.1, 31; piston rest on the bottom dead center of cylinder; fig.2, 31; piston moves upward after swivel the lever; it would be obvious for the top dead center is the maximum position that the piston enable to move upward nearby cylinder lid; see Portell figure 1 below where the examiner labeled originally not labeled bottom dead center), wherein the water tank contains a filling space for the cold water, which is arranged between the piston (fig.1, 31) and the tank bottom (see Portell figure 1 below where the examiner labeled originally not labeled tank bottom) when the piston is not located in the bottom dead center (fig.2, shows water between piston and cylinder bottom when piston is not located in the bottom dead center), wherein the filling space (fig.2, water between piston and cylinder bottom when piston is not located in the bottom dead center) is fluidly (fig.1,44; conduit) connected to  the flow heater (fig.1, 1-boiler with heater (20)), the flow heater can be filled with the cold water from the filling space (fig.2, water between piston and cylinder bottom when piston is not located in the bottom dead center), so that a quantity of water corresponding to the filling space can be fed into the flow heater (fig.1, 1-boiler with heater (20); lever controls both piston at the same time, same amount of water refill the boiler from water tank (piston on the left side) when boiler dispenses water to brewing device via piston vessel (piston the right side) is surrounded by boiler, page.1, para.0001-0002).

13. The device of claim 1, wherein a spring element (fig.1,33; spring) is arranged in a water reservoir (fig.1, 30; cylinder; see 112b above) between the tank lid (fig.1,34) and the piston (fig.1,31).

Portell fig.1:


    PNG
    media_image3.png
    947
    1068
    media_image3.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761